Title: From George Washington to Benjamin Tallmadge, 15 October 1782
From: Washington, George
To: Tallmadge, Benjamin


                  Sir
                     
                     Head Quarters Octr 15th 1782
                  
                  Your favor of yesterday has just been delivered to me, with the intelligence enclosed therein—& Tho’ I should consider it a very desirable thing for the Corps of Cavalry which has gone to the East end of Long Island to be cut off; Yet, under the peculiar circumstances of the present moment I should not wish the Enterprize to be undertaken, unless there should be almost a certainty of success—With such a prospect, I will by no means discourage the attempt.
                  I must therefore advise you, Sir, before you think seriously of undertaking it, to digest the Plan thoroughly, to obtain the minutest intelligence of the strength of the Corps, the situation & position where you can make the stroke, and at the same time to estimate & consider well the number of Men that will be necessary to ensure success, and above all the number of Boats that will be wanted, and practicability of obtaining them, in time & with secrecy; you will, after making yourself as perfectly master of the subject as possible, and calculating the chances of succeeding or miscarrying in the execution of the Project, (if you should think it eligible to prosecute the affair) give me your farther Sentiments, and expect to hear from Sir Your most Obedt Servant
                  
                     Go: Washington
                     
                  
               